IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-61,215-07


                       EX PARTE ROHN M. WEATHERLY, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. C-371-011129-1380491-B IN THE 371ST DISTRICT COURT
                           FROM TARRANT COUNTY


     Per curiam. KEASLER , J., concurred. YEARY , J., filed a dissenting opinion.
SLAUGHTER , J., dissented.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful restraint

and sentenced to fifteen years’ imprisonment. The Second Court of Appeals affirmed his conviction.

Weatherly v. State, No. 02-16-00027-CR (Tex. App.—Fort Worth Dec. 8, 2016) (not designated for

publication).

        Applicant contends, among other things, that after he was convicted and sentenced, the trial

court entered a judgment nunc pro tunc, rendering his plea involuntary. We remanded this
                                                                                                     2

application and ordered the trial court to determine whether Applicant received timely notice of the

trial court’s intent to enter a judgment nunc pro tunc. See Shaw v. State, 539 S.W.2d 887, 890 (Tex.

Crim. App. 1976) (“Before any unfavorable nunc pro tunc orders are entered the person convicted

should be given an opportunity to be present for the hearing, represented by counsel, in order to

accord him due process of law.”).

       On remand, the trial court made findings of fact and conclusions of law, determined that the

trial court failed to provide notice to Applicant before it entered the judgment nunc pro tunc, and

recommended that we deny this application.

       We find that entry of the July 18, 2017 judgment nunc pro tunc violated Applicant’s due

process rights. Relief is granted. Findings in the July 18, 2017 judgment nunc pro tunc that sex

offender registration requirements do apply and that the complainant was younger than 17 years of

age shall be deleted. The trial court is free to enter a judgment nunc pro tunc if warranted and if the

trial court follows the proper procedures.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Filed: September 11, 2019
Do not publish